EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A, as shown in Figs. 3A-3F, which includes two multi-port valves; and
Species B, as shown in Figs. 4A-4F, which includes a single multi-port valve.

The species are independent or distinct because claims to the different species recite mutually exclusive characteristics of such species.  The mutually exclusive characteristics associated with each species are stated above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species require a different field of search (e.g. searching different classes/subclasses or electronic 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

During a telephone conversation with Deborah Vernon on 12/16/2021, a provisional election was made without traverse to prosecute the invention of Species A, claims 1-12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 13-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).




EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an electronic mail message from Deborah Vernon on 12/30/2021.

The application has been amended as follows: 

IN THE CLAIMS

5. (Currently Amended)  The system of claim 1, wherein the first multi-port valve has a different number of ports than the second multi-port valve.

9.  (Currently Amended)  A method for introducing liquid sample into a chromatography system, the method comprising:
aspirating the liquid sample into a first end of a metering device through a first multi-port valve, wherein the liquid sample fills a portion of the metering device;
flowing a mobile phase through a second multi-port valve into a chromatography column;
flowing a first portion of the mobile phase into the chromatography column and a second portion of the mobile phase into the first end of the metering device by adjusting the first valve 
flowing the mobile phase through the second valve and into a second end of the metering device and flowing the mixed mobile phase and the liquid sample into the chromatography column through the first valve by adjusting the second valve 

10.  (Currently Amended)  The method of claim 9, wherein the aspirating and flowing a mobile phase through a second multi-port valve steps are performed simultaneously.

Claims 13-18 are cancelled.

Claims 5, 9 and 10 were amended to clarify the claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record and the examiner’s knowledge does not disclose or suggest that when valves are in a first position a metering device draws up a liquid sample filling a portion of the metering device; when the valves are in a second position, a remaining portion of the metering device is filled with a mobile phase thereby mixing with and pressurizing the liquid sample; and when the valves are in a third position, the mixed and pressurized sample flows to a chromatography column, in combination with the other limitations of the claim.
Regarding claim 9, the prior art of record and the examiner’s knowledge does not disclose or suggest the steps of aspirating a liquid sample into a first end of a metering device through a first multi-port valve, wherein the liquid sample fills a portion of the metering device; flowing a first portion of a mobile phase into a chromatography column and a second portion of the mobile phase into the first end of the metering device by adjusting the first valve, thereby mixing and pressurizing the liquid sample and the mobile phase; and flowing the mobile phase through the second valve and into a second end of the metering device and flowing the mixed mobile phase and the liquid sample into the chromatography column through the first valve by adjusting the second valve, in combination with the other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2006/0045810 by Choikhet et al. (“Choikhet”) is cited for all that it discloses including a metering device, a first multi-port valve and a second multi-port valve.
U.S. Patent 10,816,515 issued to Hollnagel et al. (“Hollnagel”) is cited for all that it discloses including a metering device, a first multi-port valve and a second multi-port valve.
U.S. Patent 8,794,052 issued to Maeda (“Maeda”) is cited for all that it discloses including a metering device, a first multi-port valve and a second multi-port valve.
U.S. Patent 10,955,390 issued to Minato et al. (“Minato”) is cited for all that it discloses including a metering device, a first multi-port valve and a second multi-port valve.
U.S. Patent 10,690,639 issued to Wachinger et al. (“Wachinger”) is cited for all that it discloses including a metering device, a first multi-port valve and a second multi-port valve.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN N OLAMIT/           Primary Examiner, Art Unit 2853